Citation Nr: 0804842	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss) and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to a compensable rating for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a compensable rating for the service-connected 
left ear hearing loss.  This matter further comes before the 
Board from a December 2006 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 

In a May 2007 supplemental statement of the case (SSOC), the 
RO found that new and material evidence had been submitted to 
reopen the claim of service connection for right ear hearing 
loss, and, after considering the claim on the merits, denied 
entitlement to service connection for right ear hearing loss.  
However, before the Board may reopen a previously denied 
claim, we must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Thus, the Board must first address whether the 
previously denied claim may be reopened.  38 U.S.C.A. § 5108.

In January 2008, the veteran testified at a videoconference 
hearing from the Cheyenne, Wyoming, RO, before the 
undersigned Veterans Law Judge.  A transcript is of record.



FINDINGS OF FACT

1.  In an April 1991 rating decision, the RO denied service 
connection for right ear hearing loss, essentially based upon 
a finding that there was no showing that the veteran's right 
ear hearing loss was related to service.  The veteran did not 
perfect an appeal of the April 1991 determination, and it 
became final.

2.  Evidence received subsequent to the final April 1991 
rating decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for right 
ear hearing loss.

3.  The preponderance of the evidence of record shows that 
the veteran's right ear hearing loss began many years after 
his active service and was not caused by any incident of 
service.

4.  The veteran has hearing level VII in the left ear; as 
right ear hearing loss is not service connected, he has 
hearing level I in that ear for rating purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final April 1991 RO rating decision, and, thus, the claim for 
service connection for right ear hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  Right ear hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for a compensable rating for the veteran's 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.87, Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in July 2006 and October 2006, in which he was 
informed of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We also note that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran was informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, as shown by the October 
2006 letter from the RO.

Thus, the Board concludes that the notifications received by 
the veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

In view of the foregoing discussion, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, an October 2006 letter from the RO provided 
that information to the veteran.  Moreover, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

II.  New and Material Evidence

By April 1991 rating decision, the RO denied entitlement to 
service connection for right ear hearing loss, essentially 
based on a finding that there was no showing that the 
veteran's right ear hearing loss had an onset in service or 
was related to service.  The veteran filed a notice of 
disagreement, and an SOC) was issued by the RO; however, the 
veteran did not perfect the appeal by filing a VA Form 9 
(substantive appeal).  Thus, the April 1991 rating decision 
became final.  Under the law, the claim may be reopened only 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2006, the veteran requested that his claim for 
service connection for right ear hearing loss be reopened.

Evidence submitted subsequent to the April 1991 RO decision 
includes VA treatment records, VA examinations, private 
treatment records, and lay statements (and testimony) from 
the veteran.  He submitted a letter dated in March 2007 from 
Sherard's Hearing Aid Center, in which an opinion was 
provided - presumably by an audiologist, W.R.J., although 
this is not clear.  In the March 2007 letter, W.R.J. opined 
that "[m]ore likely than not", the veteran developed his 
right ear sensorineural hearing loss "as the result of the 
exposure to loud noise of track vehicle engines while working 
on them as a track mechanic".  This evidence is new, in that 
it has not been previously considered and is not cumulative.  
This evidence is also material to the claim for service 
connection for right ear hearing loss, as it addresses the 
issue of whether the veteran's right ear hearing loss is 
related to service, and therefore does relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, this letter raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the veteran's right ear hearing loss is 
related to service. 

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the April 1991 
RO decision, and we conclude that the claim for service 
connection for right ear hearing loss is reopened.  Noting 
that the RO has already considered the veteran's claim on the 
merits, the Board will proceed with the appeal, and address 
the merits as well.

III.  Service Connection for Right Ear Hearing Loss

The veteran contends that his right ear hearing loss was 
caused as a result of exposure to noise as a tank mechanic 
during his active duty service.  The record reflects that 
service connection has been in effect for residuals of a 
perforated left eardrum and for left ear hearing loss, since 
1990, essentially based upon the veteran's having a 
perforated left eardrum and left ear hearing loss noted on 
his service separation examination.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service medical records (SMRs) show no right ear hearing 
loss disability during the veteran's active military service.  
On pre-induction examination in October 1960, right ear 
hearing was reported as 15/15 on whispered voice testing.  
The February 1963 examination for separation shows the 
veteran's ears were clinically evaluated, and the left ear 
showed a perforated eardrum.  Results of audiometric testing 
showed hearing thresholds in decibels of -5, -5, 5, 5, and 
10, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.  Thus, on evaluation, pure 
tone threshold levels, in decibels, converted from ASA to 
ISO/ANSI units, were as follows: 10, 5, 15, 15, and15, on the 
right, at 500, 1000, 2000, 3000, and 4000 Hz.  

On the veteran's enlistment examination (for the Army 
National Guard) in May 1963, right ear hearing was reported 
as 20/15 to whispered voice testing.  

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was "track veh mech", with a 
related civilian occupation and D.O.T. number as "tank 
mech".

The first medical evidence of right ear hearing loss was on a 
VA examination in February 1991, where audiological testing 
showed right ear hearing loss disability pursuant to VA 
standards.  38 C.F.R. § 3.385.  

A March 1991 private treatment record for the veteran showed 
a diagnosis of high frequency sensorineural hearing loss in 
the right ear.  

A June 2003 VA audiology progress note showed that the 
veteran had a mild to profound sensorineural hearing loss at 
1500 to 8000 Hz.  An impression indicating need for a digital 
hearing aid for the right ear was made.  

On VA examination in July 2006, the veteran reported that his 
military noise exposure had included tanks and personnel 
carriers, and that his non-military noise exposure included 
construction noise for 14 years, and power tools.  He 
reported that he wore a hearing aid in his right ear only, 
and could not wear one in his left ear because of the 
recurrent ear infections when he did put a hearing aid in 
that ear.  Audiological testing showed right ear hearing loss 
disability pursuant to VA standards.  The diagnoses included 
sensorineural hearing loss of the right ear.  

Received in September 2006 was the veteran's claim for 
service connection for right ear hearing loss.  He claimed he 
was exposed to loud noises during his Army service.  He 
claimed he was a track mechanic on tanks and personnel 
carriers, which were track vehicles, and he claimed that at 
times he would have to go out into the field to work on tanks 
and personnel carriers while other thanks were firing nearby.  
He also reported he was exposed to loud noise and concussion 
from the firing of howitzers while serving with the Nebraska 
National Guard.  He said he was not issued any protective 
hearing devices.  

In September 2006, the veteran submitted a private 
audiological evaluation which showed right ear hearing loss 
disability pursuant to VA standards.

The veteran submitted a letter dated in March 2007 from 
Sherard's Hearing Aid Center, in which W.R.J. opined that 
"[m]ore likely than not", the veteran developed his right 
ear sensorineural hearing loss "as the result of the 
exposure to loud noise of track vehicle engines while working 
on them as a track mechanic".  W.R.J. also provided a 
narrative of the veteran's reported exposure to excessive 
noise while on active duty and during his National Guard 
service.  

On VA examination in May 2007, the veteran reported exposure 
to noise on active duty including tanks, and exposure to 105 
mm howitzers while on National Guard duty from 1963 to 1965, 
vocational noise exposure as a bricklayer for 14 years, and 
recreational noise exposure from power tools around the 
house.  Audiological testing showed right ear hearing loss 
disability pursuant to VA standards.  The diagnoses included 
sensorineural hearing loss of the right ear.  The examiner 
reviewed the claims file and opined that right ear hearing 
loss was "less likely as not . . . related to military noise 
exposure".  The examiner's rationale for the opinion was 
that the veteran had "normal hearing in the right ear at 
separation".  

In January 2008 the veteran testified at his videoconference 
hearing that he worked as a mechanic on tanks in service, 
that he was a medic in the National Guard and was exposed to 
firing howitzers, and that he was a bricklayer prior to 
service and a barber after service.  He testified he used to 
hunt duck and pheasant, but had not done that since 1975.  He 
testified he was not issued any hearing protection in 
service.  He testified that he started having difficulty with 
his right ear hearing loss in the 1990s.

Based on the audiological evidence of record, it is clear 
that the veteran has a current disability due to right ear 
hearing loss, under 38 C.F.R. § 3.385.

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma on service.  
The veteran is certainly capable of providing history of 
exposure to excessive noise in service, and the Board, noting 
his service, accepts his account.  However, a layperson is 
not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


What is at issue here is whether the veteran's right ear 
hearing loss is related in any way to his exposure to noise 
during his active military service.  The SMRs show that the 
veteran had essentially normal hearing in his right ear upon 
discharge from service.  Although he filed a claim in 
December 1990 for hearing loss, he only mentioned his left 
ear problems.  The first medical evidence of any right ear 
hearing loss was the VA examination in February 1991.  

With regard to a medical link between the current right ear 
hearing loss disability and his exposure to noise in service, 
the Board notes that there are two medical opinions of 
record.  However, after weighing these medical opinions, to 
determine the probative value of each opinion, the Board 
concludes that the preponderance of the competent medical 
evidence of record is against establishing a link between the 
veteran's right ear hearing loss and exposure to noise in 
service.  In the March 2007 opinion from W.R.J., there is no 
indication that W.R.J. had access to the veteran's claims 
file, nor is there any indication that W.R.J. was made aware 
of any pre- or post-service noise exposure experienced by the 
veteran.  With regard to the May 2007 VA opinion, rendered by 
an audiologist, the examination report shows that the 
veteran's claims file was reviewed, and an opinion was 
rendered, with supporting rationale.  Thus, the Board finds 
that this VA opinion is more persuasive and probative than 
the other medical opinion cited above.  

The Board acknowledges the veteran's assertions that he was 
exposed to excessive noise in service, which he claims caused 
his right ear hearing loss.  It is true that the veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, relating noise exposure in 
service to a current right ear hearing loss disability, 
especially with a lengthy gap in the medical record, requires 
opinion evidence from experts with medical training, and is 
not subject to lay diagnosis.  Espiritu, supra. 

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
veteran's current right ear hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)

IV.  Compensable Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  A rating 
for hearing loss is determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345(1992).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
criteria for such a rating; thus his left ear hearing loss is 
to be rated by the usual method.

A July 2006 VA audiology examination rendered results 
(average decibel thresholds for the four frequencies 1000, 
2000, 3000, and 4000, and speech discrimination scores) that 
convert to level V hearing in the left ear, under Table VI of 
38 C.F.R. § 4.85.  


A private audiology evaluation dated in September 2006, which 
was submitted by the veteran, show results (average decibel 
thresholds for the four frequencies 1000, 2000, 3000, and 
4000) which are consistent with the findings made on the July 
2006 VA audiological examination.  No speech discrimination 
scores were rendered on this private evaluation.

A May 2007 VA audiology examination rendered results (average 
decibel thresholds for the four frequencies 1000, 2000, 3000, 
and 4000, and speech discrimination scores) that convert to 
level VII hearing in the left ear, under Table VI of 38 
C.F.R. § 4.85.  

Since service connection has not been established for the 
veteran's right ear hearing loss, his right ear hearing loss 
is assigned a Roman Numeral designation of I for hearing 
impairment.  38 C.F.R. § 4.85(f), subject to the provisions 
of 38 C.F.R. §§ 3.383(a)(3).  (As these latter provisions 
only apply if the veteran is totally deaf in the non service 
connected ear, which he is not, the veteran will be assigned 
a designation of I for his right ear hearing loss.)  

Considering the results of the July 2006 VA audiological 
examination, and entering these hearing levels, V for the 
left ear and I for the right ear, into Table VII of 38 C.F.R. 
§ 4.85 indicates the bilateral hearing loss is 0 percent 
(noncompensable) under Diagnostic Code 6100.  Likewise, 
considering the results of the May 2007 VA audiological 
examination, although it was clear that the veteran's left 
ear hearing loss had worsened, entering these hearing levels, 
VII for the left ear and I for the right ear, into Table VII 
of 38 C.F.R. § 4.85 indicates that his bilateral hearing loss 
is 0 percent (noncompensable) under DC 6100.

The evidence shows the veteran uses a hearing aid in his 
right ear, but does not use a hearing aid in his service-
connected left ear, due to recurrent ear infections if he 
does put a hearing aid in the left ear.  However, VA hearing 
tests are done without hearing aids and the rating is 
intended to make a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85(a).

In sum, test results show the veteran's service-connected 
left ear hearing loss is noncompensable under the rating 
schedule criteria, Diagnostic Code 6100.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that we do not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  There has been no evidence presented to 
show that his left ear hearing loss alone markedly interferes 
with employment, nor has there has been any report of his 
left ear hearing loss necessitating any hospitalization.  
Thus, it is not impractical to use the regular schedular 
rating standards in this case and referral for extraschedular 
consideration is not warranted.

The Board is sympathetic with the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss; however, as noted above, in Lendenmann, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for left ear hearing 
loss may not be granted.  

The Board notes that, even if service connection were granted 
for the veteran's right ear hearing loss, based on the 
audiological evidence of record, his bilateral hearing loss 
would still warrant a non-compensable, 0 percent, disability 
rating.  As the preponderance of the evidence is against the 
claim for a compensable rating, the benefit-of-the-doubt rule 
does not apply, and the claim for a compensable rating for 
the service-connected left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER


The reopened claim seeking service connection for right ear 
hearing loss is denied.

A compensable rating for left ear hearing loss is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


